Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 1 of 12 PageID #: 1114




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

   UNITED STATES OF AMERICA.                            )
                                                        )
      Plaintiff.                                        )
                                                        )
                                                        )   No. 4: l9 CR 961 SRC
                                                        )
   ROMAN FRENCHIE,                                      )
                                                        )
      l)efendant.                                       )

                                       GUILTY PLEA AGREEMENT


           Come now the parties and hereby agree, as follows:

           1. PARTIES:

           The parties are the defendant Roman Frenchie, represented by defense counsel Jeff

  Goldfarb, and the United States of America (hereinafter "United States" or "Government"),

  represented by the Office   ofthe United States Attorney for the Eastern District of Missouri. This

  agreement does not, and is not intended to, bind any governmental office or agency other than

 the United States Attorney for the Eastern District of Missouri. The Court is neither a party to

  nor bound by this agreement.

           2. GUILTYPLEA:

           A.      The Guiltv l)lca:     Pursuant to Rule I I (c)(   I   )(A), Federal Rules of Criminal

 Procedure, in exchange for the defendant's voluntary plea of guilty to the lesser included offense

 ofcount One ofthe indictment, the United States agrees that no further federal prosecution will

  be brought in this District relative to the defendant's conspiracy to possess, distribute and/or

 possess   with the intent to distribute fentanyl of which the Government is aware ofat this time.

                                                    I
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 2 of 12 PageID #: 1115




        B.     The   Sentence: In addition , the parties agree that the U.S. Sentencing Guidelines

  Total Offense Level analysis agreed to by the parties herein is the result of negotiation and led, in

  part, to the guilty plea. The parties further agree to jointly recommend that Defendant receive    a


  sentence of sixty (60) months imprisonment. The parties acknowledge that that Court is not a

  party to this agreement nor bound by the sentencing recommendation contained herein.

        C. Forfeiture:             Defendant agrees to forfeit all ofdefendant's interest in all items

  seized by law-enforcement officials during the course     oftheir investigation and will not contest

  the forfeiture ofsuch items. Defendant admits that all United States currency, weapons, property

  and assets seized by Iaw enforcement officials during their investigation constitute the proceeds

  of defendant's illegal activity, were commingled with illegal proceeds, or were used to facilitate

  the illegal activity. Defendant agrees to execute any documents and take all steps needed to

  transfer title or ownership of said items to the Government and to rebut any claims of nominees

  and/or alleged third party owners. Defendant further agrees that said items may be disposed       of

  by law enforcement officials in any manner.


       3. ELEMENTS:

                As to the lesser included offense ofCount One, the Defendant admits to knowingly

  violating Title 21, United States Code, Sections 8al(a)(l) & 846 and admits there is a factual

  basis for the plea and further   fully understands that the elements ofthe crime are:

          t.     That between January 2018 and the date ofthe indictment Q.{ovember 20, 2019),

         the defendant entered into an agreement or understanding to possess with the intent

         distribute a mixture or substance containing a detectable amount offentanyl, a Schedule

         II controlled substance;

                                                     2
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 3 of 12 PageID #: 1116




         2.       The defendant voluntarily and intentionally joined in the agreement or

         understanding to possess with the intent distribute the fentanyl, either at the time it was

         first reached or at some later time while it was still in effect; and

             3.   At the time the   defendant joined in the agreement or understanding, he knew            of

         the purpose of the agreement or understanding.

         4. FACTS:

        The parties agree that the facts in this case are as follows and that the government would

  prove these facts beyond a reasonable doubt if the case were to go to      trial.   These facts may be

  considered as relevant conduct pursuant to Section 1B 1.3:

                                            The Conspiracy

       Beginning in 2018 and continuing up until the time olthe indictment, Defendant Roman

 Frenchie, along with his co-conspirators began distributing large quantities of fentanyl in the St.

 Louis Metropolitan area. Their source ofsupply was initially Juan Gonzalez (hereafter

 "Gonzalez") who was eventually indicted in the Eastern District of Missouri in Cause Number

 4:l9CR2l I RLW, for conspiracy to distribute and       possess   with intent to distribute both fentanyl

 and methamphetamine. Gonzalez continued to supply the Defendant and his co-conspirators until

 Gonzalez was arrested by the DEA and U.S. Marshals in September, 2019. Defendant and his

 co-conspirators then obtained another source of supply in Arizona and continued to distribute

 fentanyl.

       Prior to his arrest, Gonzalez would either ship packages offentanyl through the mail or

 would hand-deliver the narcotics to co-conspirators like Jazmynn Lester and Aaliah Lester, who

 had traveled to Arizona at the request of co-conspirator Maricus Futrell (hereafter       "Futrell") and

 others. Futrellwas also under indictment in the Eastern District of Missouri, charged in the same
                                                    3
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 4 of 12 PageID #: 1117




  case as Gonzalez. While Gonzalez and Futrell were fugitives in that indictment, they continued

  to conspire with Defendant and others to distribute fentanyl in the Eastern District of Missouri.

        Once the raw fentanyl was either mailed or transported to the St. Louis area, various co-

  conspirators would "cut" or "stretch" the fentanyl with various products like Dormin, in order to

  increase its volume and thereby increase their profit. The cut fentanyl was then put in capsules

  and sold by various members of the conspiracy which included Anthony Caldwell, Roman

  Frenchie, Tyrone Sims, Kevin White, Martes Mosley, Michael Moore, and Maricus Futrell.

        Jazmym Lester and Aaliah Lester were "mules" in that they traveled to Arizona to meet

 with the source of supply in order to pay U.S. currency for the fentanyl and then transport the

  fentanyl back to St. Louis for distribution. They were compensated for their role as mules.

 Jazmynn Lester also provided her mother's residence as an address where fentanyl could be

  received from Arizona. Jazmynn Lester was a paramour of co-conspirator Kevin White.

        Jimmiesha Williams (hereafter "Williams") would provide a safe house for co-conspirators

 to conduct their business and would knowingly store narcotics, firearms and U.S. currency in her

 residence. She would also register vehicles in her name in order to shield other co-conspirators,

 especially her paramour Maricus Futrell from potential law enforcement scrutiny. Williams

 would also take various vehicles used by co-conspirators to body shops to get them painted,

 again in an eflort to thwart law enforcement scrutiny.

        Deniesha Baker (hereafter "Baker") provided a "safe house" or "stash house" for her

 paramour Futrell, where he would store narcotics and U.S. currency (proceeds of his drug

 trafficking) and she maintained her premises for the purpose ofdistributing fentanyl. Futrell and

 other members ofthe conspiracy would keep a "lab" at Baker's house, which was comprised           of


                                                  4
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 5 of 12 PageID #: 1118




 drug paraphemalia used to cut the fentanyl and package it for distribution     -   grinders,   pill   presses,


 scales, empty capsules. Dormin, etc. Baker would also allow Futrell to keep his vehicles at her

 residence, again in an effort to thwart law enforcement scrutiny.

       In total, the conspiracy was responsible for distributing in excess of 4 kilograms of

 fentanyl. The parties agree that the amount of fentanyl attributable to Defendant for purposes of

 relevant conduct is between 40 and 160 grams.

                          5. STATUTORY PENAITIES:

        The defendant fully understands that the maximum possible penalty provided by law for

 the crime to which the defendant is pleading guilty is imprisonment of not more than 20 years, a

 fine of not more than   $I   ,000,000, or both such imprisonment and   fine. The Court shall      also

 impose a period of supervised release of not less than 3 years.

        6.   U.S. SENTENCING          GUIDELINES: 2018 MANUAL:

        The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

 and the actual sentencing range is determined by both the Total Offense Level and the Criminal

 History Category. The panies agree that he following are the U.S. Sentencing Guidelines Total

 Offense Level provisions that apply.

        A.      Chanter 2 Offense Conduct:

                (l)   Base Offense    Level: The   parties agree that the base offense level is 24, as

 found in Section 2Dl.l(c)(3). The parties agree that the quantity offentanyl for which the

 defendant is accountable, including relevant conduct, is more than 40 grams and less than 160

 grams, resulting in the agreed Base Offense Level.




                                                     )
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 6 of 12 PageID #: 1119




          (2) Soccific Offcn       Charactcristics: 1'he parties agree that no Chapter Two specific

 offense characteristics are applicable.

          B.      Chapter 3 Adiustments:

                  (1) Accpetance of Responsibilitv: The parties agree that three levels should be

 deducted pursuant to Section 3El .l(a) and (b), because the defendant has clearly demonstrated

 acceptance of responsibility and timely notified the government              ofthe defendant's intention to

 plead   guilty. The panies    agree that the defendant's     eligibility for this deduction is based upon

  information presently known. Ifsubsequent to the taking ofthe guilty plea the government

 receives new evidence of statements or conduct by the defendant which it believes are

  inconsistent with defendant's eligibility for this deduction, the govemment may present said

 evidence to the court, and argue that the defendant should not receive all or part of the deduction

 pursuant to Section 3El   .   l, without violating the   plea agreement. Pursuant to Section 2K2.4(b)

 and Application Note 5, Chapters Three and Four do not apply as to Count Four, so as to Count

 Four, Defendant is not entitled to an acceptance of responsibility reduction under Section 3E              I.I   .




                                                               '1
                  (2) [,stinrated Total Offcnsc Levcl:              he partics estinratc that the Total Ofttnse

 I-evel is   2l

          C.      Criminal Historv: The determination of the del'endant's Criminal IIis tory

 Category shall be leftto the Court. Either party may challenge, before and at sentencing, the

 finding ofthe Presentence Report as to the defendant's criminal history and the applicable

 category. The defendant's criminal history is known to the defendant and is substantially

 available in the Pretrial Services Report.




                                                          6
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 7 of 12 PageID #: 1120




           D.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

  the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

  foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

  Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

  the plea agreement.

           7. WAIVER OF APPEAL AND POST.CON\'ICTION RIGHTS:

           A.      Appeal: 'lhe defcndant   has becn f'ully apprised by def'ense counsel of the

  defendant's rights concerning appeal and fully understands the right to appeal the sentence under

  Title   18, United States Code, Section 3742.

                    1   Non-Sentencin    Issues: The parties waive all rights to appeal all non

 jurisdictional. non-sentencing issues, including. but not limited to, any issues relating to pretrial

  motions, discovery and the guilty plea, the constitutionality ofthe statute(s) to which defendant

  is pleading   guilty and whether delendant's conduct falls within the scope ofthe statute(s)

                   (2) Sentencing   Jssucs: In the event the Coun accellts thc plea. accepts the [1.S

  Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

  Guidelines range, sentences the defendant to the jointly recommended sentence of60 months

  imprisonment, both the Defendant and the govemment hereby waive all rights to appeal all

  sentencing issues other than Criminal History, but only    il it affects   the Base Offense Level or

  Criminal History Categoly

                   B.      Habeas   Corpus: l'hc dcfendant   agrees to waive     all rights to contest the

 conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,




                                                     l
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 8 of 12 PageID #: 1121




  United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

  assistance of counsel.

                   C.       Risht to Rccords: The deltndant waivcs all ri ghts, whether asserted

  directly or by a representative, to request from any department or agency of the United States

  any records pertaining to the investigation or prosecution of this case, including any records that

  may be sought under the Freedom of lnformation Act, Title 5, United States Code, Section 522,

  or the Privacy Act, Title 5, United States Code, Section 552(a).

           8. OTHER:
                                                                                         'fhe
                   A.       l)isclosurcs Required by the Unitcd Statcs Probation Office:

  defendant agrees to truthfully complete and sign forms as required by the United States

  Probation Office prior to sentencing and consents to the release of these forms and any

  supporting documentation by the United States Probation Office to the government.

                   B.    Civil or Administrative Actions not Barred Effect on Other
                   Governmental Aqencies:

           Nothing contained herein limits the rights and authority of the United States to take any

  civil, tax, immigration/deporlation or administrative action against the defendant.

                   C.       Supervised Release: Pursuant to any supervised release term, the Court

  will   impose standard conditions upon the defendant and may impose special conditions related to

  the crime defendant     committed. These conditions will be restrictions on the defendant to which

  the defendant   will   be required to adhere. Violation   ofthe conditions ofsupervised release

  resulting in revocation may require the defendant to serve a term of imprisonment equal to the

  length ofthe term ofsupervised release, but not greater than the term set forth in Title 18, United




                                                      8
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 9 of 12 PageID #: 1122




 States Code. Section 3583(e)(3),   without credit for the time served after release. The defendant

 understands that parole has been abolished.

                 D.      Mandatory Special Assessment: Pursuant to Title         18, United States


 Code, Section 3013, the Court is required to impose a mandatory special assessment of        $ 100    per

 count for a total of$100, which the defendant agrees to pay at the time ofsentencing. Money

 paid by the defendant toward any restitution or fine imposed by the Court shall be first used to

 pay any unpaid mandatory special assessment.

                 E.      Possibilitv of Detention: The defendant may be subject to immediate

 detention pursuant to the provisions of Title 18, United States Code, Section 3143.

                 F.      Fines. Restitution and Costs of IncalqeratioLand,Supet]risio!!! The

 Court may impose a fine, costs of incarceration and costs of supervision. The defendant agrees

 that any fine imposed by the Court   will   be due and payable immediately.

                 G.      Forfeiture: The defendant knowingly       and voluntarily waives any right,

 title, and interest in all items seized by law enforcement officials during the course of their

 investigation, whether or not they are subject to forfeiture, and agrees not to contest the vesting

 oftitle ofsuch items in the United States. The defendant     agrees that said items may be disposed


 ol by law enlorcement officials in any manner.

         9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

         In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

 rights, including but not limited to: the right to plead not guilty to the charges; the right to be

 tried by ajury in a public and speedy trial; the right to file pretrial motions, inctuding motions to

 suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to



                                                    9
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 10 of 12 PageID #: 1123




  require the govemment to prove the elements ofthe oflfenses charged against the defendant

  beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

  to be protected from compelled self-incrimination; the right at trial to confront and cross-

  examine adverse witnesses; the right to testify and present evidence and the right to compel the

  attendance of witnesses. The defendant further understands that by this guilty plea, the

  defendant expressly waives all the rights set forth in this paragraph.

          The defendant fully understands that the defendant has the right to be represented by

  counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage    of

  the proceeding. The defendant's counsel has explained these rights and the consequences         ofthe

  waiver ofthese rights. The defendant fully understands that, as a result ofthe guilty plea, no trial

  will, in fact, occur   and that the only action remaining to be taken in this case is the imposition   of

  the sentence.

          The defendant is fully satisfied with the representation received from defense counsel.

  The defendant has reviewed the government's evidence and discussed the govemment's case and

  all possible defenses and defense witnesses with defense counsel. Defense counsel has

  completely and satisfactorily explored all areas which the defendant has requested relative to the

  government's case and any defenses.

          The guilty plea could impact defendant's immigration status or result in deportation. In

  particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

  by Title 8, United States Code, Section 1101(a)(43), removal or deportation is presumed

  mandatory. Defense counseI has advised the defendant ofthe possible immigration

  consequences, including deportation, resulting irom the plea.



                                                      IO
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 11 of 12 PageID #: 1124




          10. VOLUNTARY NATURIi OF THE GUILTY PLEA AND PLEA

  A(i REEM IiNl':

          This document constitutes the entire agreement between the defendant and the

  govemment, and no other promises or inducements have been made, directly or indirectly, by

  any agent of the govemment, including any Department ofJustice attomey, concerning any plea

  to be entered in this case. In addition, the defendant states that no person has, directly or

  indirectly, threatened or coerced the defendant to do or refrain from doing anything in

  connection with any aspect of this case, including entering a plea of guilty.

          The defendant acknowledges having voluntarily entered into both the plea agreement and

  the guilty plea. The defendant further acknowledges that this guilty plea is made    ofthe

  defendant's own free   will   and that the defendant is, in fact, guilty.

          rT. CONSEOUENCES OF POST.PLEA MISCONDUCT:

          After pleading guilty and before sentencing, ifdefendant commits any crime, other than

  minor traffic offenses, violates any conditions ofrelease that results in revocation, violates any

  term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

  information to the U.S. Probation Office or fails to appear fbr sentencing, the United States, at its

  option, may be released from its obligations under this agreement. The Government may also, in

  its discretion, proceed with this agreement and may advocate for any sentencing position

  supported by the facts, including but not limited to obstruction ofjustice and denial   of
  acceptance of responsibi I ity.




                                                       il
Case: 4:19-cr-00961-SRC Doc. #: 433 Filed: 02/17/21 Page: 12 of 12 PageID #: 1125




         12. NO RIGHT TO WITHDRAW GUILTY PLEA:

         Pursuant to Rule I I (c) and (d), Federal Rules of Criminal Procedure, the defendant

  understands that there   u,ill be no right to withdraw the plea entered under this agreement. except

 where the Court rejects those portions    ofthe plea agreemenl which deal with charges the

 government agrees to dismiss or not to bring.


         I
   1 LY            Z-o 2-o
         Date                                            PAUL J. D'AGROSA (#36966MO)
                                                         Assistant United States Attomey




    7-z1.-to
         Date
                                                             tAi,k
                                                         ROMAN FRENCHIE
                                                         Defendant



    l-Za    -2a
       Date                                              J           D   RB
                                                                         fendant




                                                    t2




       -...+
